Citation Nr: 0928667	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1985 to 
June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

In December 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in January 2006, and the appellant is 
the Veteran's widow; the death certificate lists the cause of 
death as cardiac arrhythmia and cardiomegaly and secondarily, 
diabetes mellitus, type II.

2.  At the time of the Veteran's death, service connection 
had been established for major depression associated with 
bulging disk and a small right paramedian disk herniation at 
L4-L5 rated as 50 percent disabling; bulging disk and a small 
right paramedian disk herniation at L4-L5 rated as 40 percent 
disabling; cervical disc disease (claimed as head and neck 
injury with facial scars, nerve damage, loss of mobility, and 
arthritis) rated as 30 percent disabling; right knee injury 
rated as 10 percent disabling; facial scars rated as 
noncompensable; ligament laxity and weakness, left ankle 
rated as noncompensable; ligament laxity and weakness, right 
ankle rated as noncompensable; and nicotine dependence rated 
as noncompensable.  A combined rating of 100 percent was in 
effect from February 20, 2004 to June 1, 2004 and then from 
December 7, 2004 until the Veteran's death.

3.  The competent evidence of record indicates that the 
overall symptomatology associated with the Veteran's service-
connected disabilities was a contributory cause of the 
Veteran's death.  

4.  The Veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

5.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for any service- 
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  §§ 1103, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
September 2008 and October 2008 fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2008 and October 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the claimant what information and 
evidence was needed to substantiate the claim decided herein.  
The letters also requested that the claimant provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the claimant, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a Veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
September 2008 and October 2008 letters provided this notice 
to the claimant.

Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in January 2009.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318, any questions as to the appropriate 
disability rating or effective date to be assigned under this 
provision are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the claim for service connection for cause of 
death, as the Board's decision herein to grant service 
connection for cause of death no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.

Of record are a Report of Medical Examination dated January 
2006, private medical records, and VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Analysis

I.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  In the case of contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  38 
C.F.R. 
§ 3.312(c)(1).

At the time of the Veteran's death, service connection had 
been established for major depression associated with bulging 
disk and a small right paramedian disk herniation at L4-L5; 
bulging disk and a small right paramedian disk herniation at 
L4-L5; cervical disc disease (claimed as head and neck injury 
with facial scars, nerve damage, loss of mobility, and 
arthritis); right knee injury; facial scars; ligament laxity 
and weakness, left ankle and right ankle; and nicotine 
dependence.

The Veteran died in January 2006; the primary cause of his 
death was reported on the death certificate as cardiac 
arrhythmia, cardiomegaly with a secondary contributory factor 
being diabetes mellitus.  The Veteran was not service-
connected for these disabilities at the time of his death.  
The appellant asserts that the Veteran's cardiac arrhythmia 
is related to his service-connected disabilities.  
Specifically, she contends that service connection is 
warranted for the cause of the Veteran's death because the 
chronic incapacitating pain associated with the Veteran's 
service-connected disabilities made his hypertension 
unmanageable which contributed to the Veteran's cardiac 
arrhythmia.

Direct service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. § 1110. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

In the instant case, the available service medical records 
are negative for any form of cardiac problems.  Under these 
circumstances, there is no basis for showing that the 
Veteran's cardiomegaly and cardiac arrhythmia which resulted 
in his death was first manifested in service so as to provide 
a basis for establishing service connection under 38 C.F.R. § 
3.303.

Having established that no service-connected disability was 
the principal cause of the Veteran's death, it is necessary 
to determine if any service-connected disability was a 
contributing factor in the Veteran's death.  The record 
indicates that the Veteran was receiving treatment from a VA 
doctor from June 2004 to December 2005.  Following the 
Veteran's death the doctor examined the record  and noted 
that the Veteran had experienced chronic low back pain and 
nerve compression both in the upper extremity and lower 
extremity which required chronic narcotic use for pain 
control.  The doctor further noted that when the Veteran's 
pain was out of control his blood pressure always increased.  
Additionally, the Veteran's pain, when uncontrolled prevented 
him from exercising which resulted in increased weight gain 
which in turn negatively affected his blood pressure.  The 
doctor opined that the pain associated with the service-
connected back disorder played a major role in the overall 
health of the Veteran.  Indeed the Veteran's cardiomegaly, 
the doctor opined, was very likely from the long term effects 
of the Veteran's hypertension which was difficult to manage 
because the chronic pain associated with his service-
connected disabilities prohibited regular exercise.  The 
doctor concluded that the chronic incapacitating pain from 
the Veteran's service-connected conditions was as likely as 
not a contributing factor to the Veteran's eventual sudden 
death from arrhythmia.  

The Board acknowledges that a second opinion was provided 
which denied that the Veteran's service connected 
disabilities contributed to his cardiac arrhythmia.  The 
August 2007 opinion was provided by another VA doctor who 
examined the Veteran's medical record and determined that 
while there was evidence of elevated blood pressure at 
various times, including times when the Veteran was 
experiencing severe pain, there is no indication that the 
Veteran had been diagnosed with cardiomegaly.  The examiner 
therefore opined that it is less likely than not that the 
blood pressures were related to the cardiomegaly or that the 
pain associated with the Veteran's service connected 
disabilities significantly increased the Veteran's blood 
pressure.  

After reviewing and weighing the evidence regarding the 
relation of the Veteran's service-connected disabilities and 
his cardiac arrhythmia that caused his death, the Board finds 
that there is a genuine state of equipoise of the positive 
and negative evidence.  In such a case, the question is to be 
resolved in the appellant's favor. 38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the 
March 2007 positive nexus opinion relating the pain 
associated with the Veteran's service-connected disabilities 
with contributing to the Veteran's unmanageable blood 
pressure which was then determined to be a contributing 
factor in the Veteran's cardiac arrhythmia which caused his 
death, the Board finds that the Veteran's service-connected 
disabilities were a contributing factor to his untimely 
death.  As such, service connection for the cause of his 
death is warranted.

II.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death is service-connected, even though the 
Veteran died of nonservice-connected causes, if the Veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the Veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
Veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
Veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The record indicates that the Veteran was discharged from 
active service in June 1987.  The Veteran filed his initial 
application for compensation in December 1992.  In a March 
1994 hearing officer's decision, service connection was 
awarded for residuals of head and neck injury with facial 
scars, rated at 20 percent disabling, which was subsequently 
increased to 30 percent disabling, effective October 27, 
1994; 100 percent disabling, effective February 4, 2004; and 
30 percent disabling, effective June 1, 2004.  An April 1994 
rating decision granted service connection for facial scars 
rated as noncompensable from December 8, 1992.  In the 
October 1997 rating decision the Veteran was granted service 
connection for his right knee injury, rated as 10 percent 
disabiling and ligament laxity and weakness both right and 
left ankle, rated as noncompensable, effective January 18, 
1994.  The Veteran was granted service connection for bulging 
disk and a small right paramedian disk herniation at L4-L5 
rated as 20 percent disabling, effective December 9, 1996 and 
40 percent disabling, effective August 25, 1999.  The January 
1999 rating decision granted service connection for nicotine 
dependence at a noncompensable rate.  Finally the Veteran was 
granted service connection for major depression associated 
with bulging disk and a small right paramedian disk 
herniation at L4-L5 rated initially as 30 percent effective 
March 29, 1999 and subsequently as 50 percent disabling, 
effective May 3, 2000.  As noted above the Veteran had a 
temporary 100 percent disabled rating from February 4, 2004 
to June 1, 2004 and then a permanent 100 percent rating based 
on Individual Unemployability effective December 7, 2004. 

The Veteran died in January 2006.  Thus, it is clear that the 
Veteran's service connected disabilities were not rated 
totally disabling for 10 years prior to his death, or 
continuously since discharge from service and for at least 5 
years immediately preceding death.  Additionally, there is no 
indication that the Veteran was a former prisoner of war.  
Moreover, there has been no allegation of clear and 
unmistakable error in any rating adjudication during the 
Veteran's lifetime.  38 C.F.R. § 3.22(b).  As such, the Board 
finds that the criteria set forth under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 have not been satisfied.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A.  § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


